The Notice of Allowance herein replaces the amendment of NOA dated 10/21/21 and the amendment of NOA dated 11/9/21.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/423500, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior filed application does not disclose a trigger mechanism, an internal storage compartment, the first and second arcuate shaped arms being nested such that to overlap one another in both the open and closed position, or a ball shaped socket formed at a first end of the first arcuate shaped driven arm, the ball shaped socket having an outer flange and the cup moves axially within the guide slots between a fully extended position in which the cup protrudes outwardly beyond the outer flange and a the effective filing date of claims 1-6, 8-12, 15 and 22-23 is 11/16/2017.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email from Edward Ellis on 09/27/21.  
The below Examiner’s Amendment is in response to the 06/14/21 claim set.
CLAIMS
CLAIM 1: A hair brush configured to apply a hair fastener to a bundle of hair comprising: 
a housing comprising:
first and second housing parts joined together to define a hollow interior therebetween, the hollow interior comprising first and second arcuate shaped guide tracks therein, the first and second housing parts each having a handle portion and a head portion extending from the handle portion,

a plurality of bristles projecting outwardly from the head portion of one of the first and second housing parts, and 
a notch disposed at a terminal end of the head portion of each of the first and second housing parts, the terminal end being opposite the handle portion; 
an actuator pivotably coupled to the housing such that a portion of the actuator moves between an extended position  and a retracted position relative to the handle portion; and 
a hair fastener applicator mechanism  comprising first and second arcuate driven arms configured to carry a hair fastener; the first arcuate driven arm, driven by the actuator and disposed within the first arcuate shaped guide track, the second arcuate driven arm driven by the first arm and disposed within the second arcuate shaped guide track such that operation of the actuator causes the  first and second arcuate driven arms to move between an open position and a closed position, wherein 
in the open position, the first and second arcuate driven arms are fully retracted into the hollow interior and are a hair stretched state between the first and second arcuate arms and spanning across the notch, thereby configured to and capturing the hair by the fastener, and
in the, the first and second arcuate driven arms fully extend outwardly from the hollow interior such that distal ends of the first and second arcuate driven arms contact one another; 
wherein during use, a hair fastener is secured to the first and second arcuate driven arms in the open position, a user’s hair is placed against the hair fastener, the actuator is moved to the retracted position causing the first and second arcuate driven arms to move to the closed position, encircling the user’s hair within the hair fastener.
CLAIM 2: The hair brush of claim 1, wherein the actuator comprises a trigger , and the fan section passes through a slot in the handle portion to permit retraction of the trigger.  

CLAIM 5: The hair brush of claim 1, wherein the actuator comprises a trigger having a first set of teeth formed at a distal end thereof that is contained within the housing.  

CLAIM 6: The hair brush of claim 5, wherein the first arcuate driven arm includes a second set of teeth that is formed along an outer surface thereof, the second set of teeth meshing with the first set of teeth of the trigger such that pivoting of the trigger is translated into the first arcuate driven arm being driven within the first arcuate shaped guide track and the first arcuate driven arm includes a third set of teeth that is formed along an inner surface of the first arcuate driven arm that is opposite the outer surface, the third set of teeth meshing with a first gear, the first geardisposed on an outer surface of the second arcuate driven arm arcuate driven arm in a first direction within the first arcuate arcuate driven arms move from the open position to the closed position.  

CLAIM 8: The hair brush of claim 6, wherein the first end of the first arcuate driven arm has a ball shaped socket formed thereat configured to  configured to receive 

CLAIM 9: The hair brush of claim 8, wherein the displaceable cup has a cup portion at a first end and a post portion at a second end, the cup portion including retracted position.  

CLAIM 11: The hair brush of claim 8, wherein the cup has a flag portion that is positioned such that the fork construction contacts the flag portion as the first end of the second driven arm is driven toward the first driven arm and a degree of travel of the being configured to release

CLAIM 12: The hair brush of claim 11, wherein the fork construction comprises first and second fingers spaced apart from one another with a web formed between the first and second fingers, the web having a slot formed therein at distal ends of the first and second fingers, the slot being configured to receive an intermediate portion of the hair fastener {02479/005463-US1/02659627.114that is located between the ball and the loop when the ball is cradled within the fork construction, the web terminated at a rear end wall that extends between the first and second fingers, wherein when the ball is cradled within the fork construction, a space is formed between the ball and the rear end wall, the space configured to receive 

CLAIMS 13 – 14:  Cancel 

CLAIM 15: The hair brush of claim 1, wherein the head portion of one of the first and seconds includes an internal storage compartment that is configured to hold a plurality of hair fasteners, the internal storage compartment disposed on a surface of the first or second head portion, opposite the plurality of bristles.  



CLAIM 22: A hair brush system comprising: 
a hair fastener having a discontinuous body defined by a first end and an opposite second end, the first end having a ball and the second end having a loop; 
a hair brush comprising:
a housing having a handle portion and a brush portion; 
an actuator having a first portion coupled to an interior of the housing, a first plurality of gear teeth disposed at a distal end of the actuator; and 
		{02479/005463-US1/02659627.115a hair fastener applicator mechanism the interior of the housing and to the actuator, the hair fastener applicator mechanism comprising:
a first driven arm having an arcuate shape, comprising first and second ends, and an inner face and an outer face extending between the first and second ends, the first end disposed on an interior of the housing and the second end comprising a first grasping portion disposed exterior to the housing, a second plurality of gear teeth disposed on the outer face, and a third plurality of gear teeth disposed on the inner face, and 
a second driven arm having an arcuate shape, comprising first and second ends, and an inner and outer face extending between the first and second ends, the first end disposed on an interior of the housing and the second end comprising a second grasping portion disposed exterior to the housing, and a fourth plurality of gear teeth disposed on the outer face of the arcuate shaped second arm, 
the first driven arm is disposed between the actuator and the second driven arm, the second driven arm is nested within the first driven arm, such that the first plurality of gear teeth engages with the second plurality of gear teeth and the third plurality of gear teeth operatively engages with the fourth plurality of gear teeth wherein operation of the actuator causes the hair fastener applicator mechanism to move between an open position in which the first and second driven arms overlap one another and each of the second ends is spaced apart and positioned immediately adjacent the housing, and a closed position in which the first and second arms overlap one another and are moved together along arcuate paths in opposite directions such that each of the second ends contacts one another, 
wherein during use, the first and second driven arms are in the first position, the loop is attached to the first grasping portion and the ball is attached to the second grasping portion such that the fastener is stretched therebetween, a user’s hair is placed against the hair fastener, the actuator is moved to the retracted position causing the first and second driven arms to move to the closed position, encircling the user’s hair within the hair fastener and engaging the loop with the ball to form a continuous hair fastener about the user’s hair.


CLAIM 23: A hair brush system comprising: 
a hair fastener that has a discontinuous body defined by a first end and an opposite second end, the first end having a ball and the second end having a loop; 
a housing having a handle portion and a brush portion; 
the handle portion having a proximal end and a distal end,
the brush portion having a proximal end and a distal end, where the proximal end of the brush portion extends from the distal end of the handle,
an actuator 
a hair fastener applicator mechanism disposed at the distal end of the brush portion, comprising a first driven arm having an arcuate shape and a second driven arm having an arcuate shape, the first and second driven arms are operatively engaged with the actuator such that operation of the actuator causes the first and second driven arms to move along arcuate paths in opposite directions between an open position and a closed position, 
the first driven arm is disposed between the actuator {02479/005463-US1/02659627.116and the second driven arm, and the second driven arm is nested within the first driven arm such that the first and second driven arms overlap one another in both the open position and in the closed position, carries the ball and is operatively coupled to the first driven arm 
wherein a first end of the first comprising a side wall and an outer flange disposed at a distal end thereof, the side wall comprising a plurality of axial guide slots, and a cup comprising two tabs disposed within the axial guide slots such that the cup is axially displaceable within the ball shaped socket between a fully extended position where the cup protrudes outwardly beyond the outer flange and a fully retracted position where the cup lies within or below a plane of the outer flange
wherein a first end of the second driven arm comprises a fork, and
wherein during use, the loop of the hair fastener is disposed about the cup while the cup is in the fully extended position, and the ball of the hair fastener is held by the forkfholds the ball of the hair fastener such that the hair fastener is stretched between the first and second driven arms the first ends of the first and second driven arms are brought together by depressing the actuator, thereby placing the cup into the fully retracted position in which the loop is placed over the ball and released from the cup to apply the hair fastener around a bundle of a user’s hair[[;]] 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 22 and 23 have not been rejected using the prior art of record because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the claimed features.  The closest prior art references appear to be Fishman (US5488963) and Yoshiyuku (US5535765).
Fishman discloses a hair device (10) configured to apply a hair fastener (22) to a bundle of hair (24) comprising: a housing (12) comprising first and second housing parts (26, 28) defining a hollow interior therebetween, the first and second housing parts each having a handle portion (32) and a head portion (30) extending from the handle portion, an actuator (60) that actuates a hair fastening mechanism comprising first and second driven arms (54, 56) that extend between a closed position (position when first and second arms are engaged, refer to Figure 3) and an open position (not shown, but is the position when the first and second arms are spaced apart from one another, refer to Column 4, lines 62-66) such that a hair fastener (22, refer to Figure 4) is positioned about the first and second arms to be applied to a user’s hair.
Fishman does not disclose that the hollow interior comprises first and second arcuate shaped guide tracks therein.  The instant application provides arcuate shaped guide tracks to guide movement of the first and second driven arms on an interior of the 
Yoshiyuku discloses a hair device (110) configured to apply a hair fastener (50) to a bundle of hair comprising: a housing comprising first and second housing parts (400a, 400b) having a handle portion (410a, 410b), but does not disclose that the first and second housing parts define a hollow interior therebetween, a head portion or a plurality of bristles.  Yoshiyuku further discloses a notch (not labeled, but is hole shown between the first and second housing parts, best shown in Figure 26) and an actuator . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635.  The examiner can normally be reached on Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799